               Case 3:17-cv-08263-DJH Document 82 Filed 01/21/20 Page 1 of 4




 1   Molly Brizgys, (Bar No. 029216)
 2   ACLU Foundation of Arizona
     P.O. Box 17148
 3   Phoenix, AZ 85011
     Telephone: (602) 650-1854
 4   mbrizgys@acluaz.org
 5
     Brian Hauss (pro hac vice)
 6   Vera Eidelman (pro hac vice)
     Ben Wizner (pro hac vice)
 7   ACLU Foundation
     Speech, Privacy & Technology Project
 8   125 Broad Street, 18th Floor
     New York, NY 10004
 9
     Telephone: (212) 549-2500
10   bhauss@aclu.org
     veidelman@aclu.org
11   bwizner@aclu.org
12   Attorneys for Plaintiffs
13

14                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
15
     Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,         )   No. CV17-08263
16                                                       )
                     Plaintiffs,                         )   PLAINTIFFS’ UNOPPOSED MOTION
17   v.                                                  )   TO SET FEE PETITION DEADLINE
18                                                       )
     Mark Brnovich, Arizona Attorney General; Jim        )
19   Driscoll, Coconino County Sheriff; Matt Ryan,       )
     Coconino County Jail District Board of Directors )
20   Member; Lena Fowler, Coconino County Jail           )
     District Board of Directors Member; Elizabeth       )
21
     Archuleta, Coconino County Jail District Board of )
22   Directors Member; Art Babbott, Coconino County )
     Jail District Board of Directors Member; Jim Parks, )
23   Coconino County Jail District Board of Directors )
     Member, all in their official capacities,           )
24                                                       )
                     Defendants.                         )
25
                                                        1
26

27

28
              Case 3:17-cv-08263-DJH Document 82 Filed 01/21/20 Page 2 of 4




 1          Pursuant to Federal Rule of Civil Procedure 54, Plaintiffs respectfully move that this
 2
     Court issue an order requiring any fee petition for work performed in this Court to be filed no
 3
     later than 14 days after this Court enters final judgment. Defendants do not oppose Plaintiffs’
 4

 5   motion to set the fee petition deadline.
 6          On January 6, 2020, the U.S. Court of Appeals for the Ninth Circuit issued a
 7
     memorandum disposition in this case vacating the preliminary injunction and remanding to this
 8
     Court with instructions to dismiss Plaintiffs’ claims for declaratory and injunctive relief. Jordahl
 9

10   v. Brnovich, No. 18-16896, Dkt. No. 124 (9th Cir. Jan. 6, 2020). The Ninth Circuit’s decision

11   acknowledges that this Court retains jurisdiction to determine whether an award of attorneys’
12
     fees is appropriate under 42 U.S.C. § 1988(b). Id.
13
            Federal Rule of Civil Procedure 54(d)(2)(B) provides that “[u]nless a statute or a court
14

15   order provides otherwise,” a motion for attorneys’ fees must “be filed no later than 14 days after

16   the entry of judgment.” Several courts have recognized that Rule 54’s 14-day period is not
17
     triggered by an appellate court judgment. See Dean v. Cty. of Gage, 332 F. Supp. 3d 1247,
18
     1252–56 (D. Neb. 2018) (collecting cases). Instead, any applicable deadline under Rule 54 is
19

20   triggered by entry of final judgment in the district court. Id. at 1253–54 (quoting Dippin’ Dots,

21   Inc. v. Mosey, 602 F. Supp. 2d 777, 782 (N.D. Tex. 2009)). However, out of an abundance of
22
     caution, Plaintiffs respectfully request that the Court issue an order requiring any fee petition for
23

24

25
                                                       2
26

27

28
              Case 3:17-cv-08263-DJH Document 82 Filed 01/21/20 Page 3 of 4




     work performed in this Court to be filed no later than 14 days after this Court enters final
 1

 2   judgment on Plaintiffs’ claims.1
 3

 4
     Respectfully submitted this 21st day of January, 2020
 5

 6

 7                                             /s/ Brian Hauss
                                               Brian Hauss (pro hac vice)
 8                                             Vera Eidelman (pro hac vice)
                                               Ben Wizner (pro hac vice)
 9                                             ACLU Foundation
10                                             Speech, Privacy & Technology Project
                                               125 Broad Street, 18th Floor
11                                             New York, NY 10004
                                               Telephone: (212) 549-2500
12                                             bhauss@aclu.org
                                               veidelman@aclu.org
13                                             bwizner@aclu.org
14
                                               Molly Brizgys (Bar No. 029216)
15                                             ACLU Foundation of Arizona
                                               P.O. Box 17148
16                                             Phoenix, AZ 85011
                                               Telephone: (602) 650-1854
17                                             mbrizgys@acluaz.org
18

19                                             Attorneys for Plaintiffs

20

21

22

23   1
       Petitions for fees on appeal are separately governed by Ninth Circuit Rule 39-1. Circuit Rule
24   39-1.6 establishes the deadline for filing petitions for fees on appeal to the Ninth Circuit. Under
     Circuit Rule 39-1.8, the Ninth Circuit may transfer consideration of attorneys’ fees on appeal to
25   this Court for consideration.
                                                       3
26

27

28
               Case 3:17-cv-08263-DJH Document 82 Filed 01/21/20 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE
 2          I certify that on January 21, 2020, the foregoing Plaintiffs’ Unopposed Motion to Set Fee
 3   Petition Deadline was electronically transmitted to the Clerk’s Office using the CM/ECF system for
 4   filing and distribution to counsel for Defendants.
 5   DATED this 21st day of January, 2020
 6

 7                                                 /s/ Brian Haussg
                                                   Brian Hauss
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                          4
26

27

28
